Execution Version


AMENDMENT NO. 1 TO
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
AMENDMENT NO. 1 (this “First Amendment”), dated as of November 28, 2018, to the
Fourth Amended and Restated Credit Agreement dated as of February 26, 2018 (as
amended, restated, amended and restated, supplemented or otherwise modified
prior to the date hereof, the “Existing Credit Agreement” and, as amended by
this First Amendment, the “Amended Credit Agreement”), by and among United
States Steel Corporation, a Delaware corporation (the “Borrower”), the Lenders
and LC Issuing Banks from time to time party thereto and JPMorgan Chase Bank,
N.A., as administrative agent and collateral agent (in such capacities, the
“Agent”).
WHEREAS, the Borrower has requested that the Existing Credit Agreement be
amended on the terms set forth herein, and each Lender party hereto consents to
this First Amendment; and
WHEREAS, this First Amendment includes amendments to the Existing Credit
Agreement that are subject to the approval of the Lenders having aggregate
Credit Exposures representing at least 75% of the sum of all Credit Exposures as
of the date hereof (the “Supermajority Lenders”), and that, in each case, will
become effective on the First Amendment Effective Date (as defined below) on the
terms and subject to the conditions set forth herein.
Accordingly, in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
ARTICLE I
DEFINITIONS
Section 1.01     Definitions. Capitalized terms used and not otherwise defined
herein have the meanings assigned to them in the Amended Credit Agreement.
ARTICLE II    
AMENDMENTS TO THE CREDIT AGREEMENT
Section 2.01     Amendments to Existing Credit Agreement. Each of the parties
hereto agrees that, effective on the First Amendment Effective Date, Section
1.01 of the Existing Credit Agreement shall be amended by amending and restating
clause (j) of the definition of “Ineligible Receivables” in its entirety as
follows:
“(j)    Qualified Receivables which are owed (i) in a currency other than
Dollars or (ii) by an Account Debtor which (A) is not invoiced at an address in
the United States or Canada or (B) is not organized under applicable law of the
United States, any state thereof or the District of Columbia or Canada or any
province in Canada other than, in the case of clause (ii), (x) Qualified
Receivables backed by a letter of credit or other credit insurance acceptable to
the Collateral Agent, in its Permitted Discretion, so long as, in the case of a
letter of credit, (1) such letter of credit is in the possession of, and is
directly drawable by, the Collateral Agent or (2)(I) the applicable Credit Party
has assigned its right to the proceeds of such letter of credit to the
Collateral Agent in accordance with the terms and conditions thereof and in
accordance with Section 5-114 of the Uniform Commercial Code as in effect from
time to time in the State of New York, (II) each of the “issuer” and the
“nominated person” (each as defined under Section 5-102 of the Uniform
Commercial Code as in effect from time to time in the State of New York), if
any, of such letter of credit has consented to the assignment of the proceeds
thereof by such Credit Party to the Collateral Agent in accordance with Section
5-114 of the Uniform Commercial Code as in effect from time to time in the State
of New York and (III) the documentation governing the assignment of proceeds of
such letter of credit is in form and substance reasonably satisfactory to the
Collateral Agent and the Borrower and (y) Qualified Receivables as to which the
Account Debtor is a Qualified Foreign Account Debtor in an aggregate amount for
all such Qualified Receivables not to exceed $50,000,000;”
ARTICLE III    
REPRESENTATIONS AND WARRANTIES
Section 3.01     Representations and Warranties. To induce the other parties
hereto to enter into this First Amendment, each of (i) in the case of a
Subsidiary Guarantor, solely with respect to clauses (a) and (b) below, and
(ii) the Borrower represents and warrants, on and as of the First Amendment
Effective Date (as defined below), that the following statements are true and
correct on and as of the First Amendment Effective Date:
(a)    The execution, delivery and performance of this First Amendment is within
each applicable Credit Party’s corporate or other organizational power and has
been duly authorized by all necessary corporate or other organizational action
of such Credit Party, and do not and will not violate the terms of such Credit
Party’s organizational documents;
(b)    This First Amendment has been duly executed and delivered by each Credit
Party and constitutes a legal, valid and binding obligation of such Credit
Party, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium and other similar laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law;
(c)    Immediately after giving effect to this First Amendment, the
representations and warranties of the Borrower contained in Article 3 of the
Amended Credit Agreement are true and correct in all material respects on and as
of the First Amendment Effective Date; provided that to the extent that such
representations and warranties specifically refer to an earlier date, they are
true and correct in all material respects as of such earlier date; provided
further that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language is true and correct
(after giving effect to any qualification therein) in all respects on such
respective dates; and
(d)    As of the First Amendment Effective Date, (i) no Default exists
immediately before giving effect to this First Amendment and (ii) no Default
shall exist immediately after giving effect to this First Amendment.
ARTICLE IV    
CONDITIONS TO EFFECTIVENESS
Section 4.01     First Amendment Effective Date. This First Amendment shall
become effective as of the first date (the “First Amendment Effective Date”) on
which each of the following conditions shall have been satisfied:
(a)    The Agent shall have received counterparts hereof signed by the Borrower,
each Subsidiary Guarantor and each of the Lenders constituting the Supermajority
Lenders.
(b)    The Agent shall have received payment of all fees and expenses required
to be paid by the Borrower pursuant to the Existing Credit Agreement and this
First Amendment for which an invoice has been provided to the Borrower.
Section 4.02     Effects of this First Amendment.
(a)    Except as expressly set forth herein, this First Amendment (i) shall not
by implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or the Agent under the Existing
Credit Agreement or any other Loan Document, and (ii) shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Existing Credit Agreement or any other provision
of the Existing Credit Agreement or of any other Loan Document, all of which are
ratified and affirmed in all respects and shall continue in full force and
effect. Except as expressly set forth herein, nothing herein shall be deemed to
be a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Existing
Credit Agreement, the Amended Credit Agreement or any other Loan Document in
similar or different circumstances.
(b)    From and after the First Amendment Effective Date, each reference in the
Existing Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”,
or words of like import, and each reference to the Existing Credit Agreement in
any other Loan Document shall be deemed a reference to the Amended Credit
Agreement. This First Amendment shall constitute a “Loan Document” for all
purposes of the Amended Credit Agreement and the other Loan Documents.
ARTICLE V    
REAFFIRMATION
Section 5.01     Reaffirmation. Notwithstanding the effectiveness of this First
Amendment and the transactions contemplated hereby, (i) each Credit Party
acknowledges and agrees that each Loan Document to which it is a party is hereby
confirmed and ratified and shall remain in full force and effect according to
its respective terms (in the case of the Existing Credit Agreement, as amended
hereby), (ii) each Credit Party hereby confirms and ratifies its continuing
unconditional obligations as a Lien Grantor under the Security Documents and
(iii) each Subsidiary Guarantor hereby confirms and ratifies its continuing
unconditional obligations as a Subsidiary Guarantor under the applicable
Subsidiary Guarantee Agreement.
ARTICLE VI    
MISCELLANEOUS
Section 6.01     Governing Law. THIS FIRST AMENDMENT AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS FIRST AMENDMENT AND
THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. Notwithstanding anything to
the contrary contained herein, the provisions of Section 9.10(b),
Section 9.10(c), Section 9.10(d) and Section 9.11 of the Existing Credit
Agreement are incorporated by reference herein, mutatis mutandis.
Section 6.02     Costs and Expenses. The Borrower agrees to reimburse the Agent
for its reasonable and documented out-of-pocket costs and expenses in connection
with this First Amendment to the extent required pursuant to Section 9.03(a) of
the Existing Credit Agreement.
Section 6.03     Counterparts; Effectiveness. This First Amendment may be
executed in any number of counterparts, each of which when so executed and
delivered shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery by facsimile or other
electronic imaging means of an executed counterpart of a signature page to this
First Amendment shall be effective as delivery of an original executed
counterpart of this First Amendment.
Section 6.04     Headings. Section headings herein are included for convenience
of reference only and shall not constitute a part hereof for any other purpose
or be given any substantive effect.
[Signature Pages Follow]







IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed by their respective authorized officers as of the date first above
written.


BORROWER
UNITED STATES STEEL CORPORATION




By: ____________________________________
Name:    
Title:
SUBSIDIARY GUARANTORS
U.S. STEEL SEAMLESS TUBULAR OPERATIONS, LLC








By:                             
Name:    
Title:


UNITED STATES STEEL INTERNATIONAL, INC.








By:                             
Name:    
Title:





JPMORGAN CHASE BANK, N.A.,
as Agent




By: ____________________________________
Name:    
Title:    










    

--------------------------------------------------------------------------------






_______________________,  
as a Lender


By:
 
 
Name:
 
Title:
 
 


[If second signature is required]


By:
 
 
Name:
 
Title:



[Signature Page to First Amendment]